
Mr. President, at the outset I should like to express our deep thanks to all 
delegations of Member States for the uananimous decision to confer the 
presidency of the forty-seventh session of the General Assembly upon us. That 
can be conceived as an application of the rules of procedure, which provide 
that the presidency of the forty-seventh session will be given to a 
representative of Eastern Europe. However, I should also like to see it as 
support knowingly given for all that our people have done to ensure that 
Bulgaria would remain an example in the difficult transition from dictatorship 
towards normalcy. 
I should also like to express my delegation's gratitude to 
Ambassador Samir Shihabi for his valuable contributions to achievements of the 
forty-sixth session. 
On behalf of my country I am pleased to welcome the new States Members of 
the United Nations. We hope that other peace-loving States prepared to 
implement the principles of the Organization will make their contributions. 
The Organization's work has now been going on without interruption, 
albeit with ups and downs, for 47 years. Today, we are happy to be able to 
say that it is entering a new stage. The aggressive communist system that had 
set itself the goal of spreading its colour over the entire planet no longer 
exists. The peoples under its domination paid dearly for that experiment. 
State, economic and social structures are in ruins, and the environment been 
degraded. When we add the new investments needed to divert to satisfying the 
real needs of society the vast military machinery and weapons stockpiles that 
were accumulated we cannot help but exclaim to ourselves: What a waste of 
resources! 
The common denominator of communism's deeds is the wasting of millions of 
human lives. People have been killed, tortured, mutilated and removed from 
active life. Let us pay tribute to them, for through their suffering history 
has once again demonstrated that although violence may well create empires, it 
cannot preserve them. 
In assessing today the United Nations place in human civilization we 
recall that our inheritance from the Roman Empire was not the frontiers 
established by its legions but Roman law, Roman architecture and Roman 
philosophy all products of the thinking of the people of that era. The same 
holds true for the Eastern or colonial empires. Reason alone leaves lasting 

fruits. The failure of the badly brought up and poorly educated who have 
tried to govern the world has provided further proof of this. 
It is unnecessary to come up with lengthy treatises to understand that 
throughout the succession of different forms of social organization the 
institutions that last are those that ensure the best opportunities for 
thought to emerge, spread, endure and evolve. Thought knows no local or 
international boundaries. It creates links across space and time. It truly 
unites nations. The best way to give a new impetus to the United Nations is 
to work to transform it into an Organization of united minds. 
Only the individual can create a thought. Even with the traditional 
predominance of the State in society, we must recognize that it is the human 
being who bears the responsibility for maintaining parliamentary democracy and 
the effective production of goods. The protection of the human rights of each 
human being must be the fundamental condition for accepting any State into the 
United Nations family. Today, as we assess the 47 years that have gone by and 
seek new directions, we see that compromise in this area is very costly and 
the price is not paid only by those in the Gulag Archipelago; it is paid by 
everyone. 
We know that totalitarian regimes provoke domestic and international 
crises and that their authoritarian decisions threaten nature and sometimes 
even mankind's survival. 
I should like to pay tribute to the Secretary-General, 
Mr. Boutros Boutros-Ghali, who submitted his report, "An Agenda for Peace," at 
a time when a new atmosphere prevails within the United Nations. The 
Bulgarian delegation warmly welcomes his message, which is designed to guide 
the Organization towards efficiency and concrete results. It goes 

without saying that the fundamental condition for the reform proposed by the 
Secretary-General is the bridging of the gap between the declarations of 
States and their true policies. 
The Bulgarian delegation supports the principal ideas in "An Agenda for 
Peace" and welcomes the fact that a "constructive discussion on that basis has 
been initiated at the present session. We consider it would be useful to 
create a special working group to accelerate the evaluation of comments and 
proposals submitted by Member States. 
For the Bulgarian delegation the link between international peace, 
development and respect for human rights is basic. That link exists in the 
Charter, and it was emphasized at the Security Council Summit Meeting on 
31 January 1992. We should have it constantly in our minds when discussing 
ideas of preventive diplomacy, peace-keeping and peacemaking. 
Preventive diplomacy is a necessity, and the Secretary-General must be 
supported in his efforts to develop that concept and give it practical 
dimensions. In this connection there is a whole range of activities that 
might be considered, such as: information-gathering on problems that may 
provoke conflicts; the establishment of contacts with forces that may become 
involved in conflict; the dispatch of fact-finding or other missions, both 
long-term and short-term; the sending of special representatives; the 
deployment of civilian or military observers; and, lastly, the deployment of 
military troops should the need arise. 
United Nations efforts in the realm of preventive diplomacy, 
crisis-management and post-conflict peace-building must also include a greater 
and more effective cooperation with regional organizations. We support the 
Secretary-General's idea of making better use of the potential of regional 

organizations. In our view this entails creating a system to coordinate the 
efforts of agencies working at both the global and regional levels. As of 
now, there could be such coordination with regard to the sending of 
fact-finding missions or special rapporteurs, or to similar measures. We 
believe that interesting ideas may emerge from a discussion of the 
opportunities available to the United Nations to delegate certain functions to 
regional organizations as provided in Chapter VIII of the Charter. At the 
same time, we must not forget that the supreme responsibility for the 
maintenance of peace has been entrusted to the United Nations. 
We consider very useful the experience already acquired through the work 
of the Conference on Security and Co-operation in Europe (CSCE). As an 
example, let us take the establishment of the post of High Commissioner on 
National Minorities, whose tasks could well be considered to come within the 
field of preventive diplomacy, or all the confidence-building measures drafted 
in the course of the Helsinki process, including the recently signed "Open 
Skies" Treaty. Here I might mention a measure proposed by the Bulgarian 
delegation at the Vienna negotiations, and already successfully tried, which 
is to invite accredited military attaches to visit zones of tension in the 
country where they are posted. With necessary adjustments, when feasible, 
many of these measures could acguire universal status. 
We feel that the reverse process could also be employed. The notion of 
creating a universal register of conventional arms could also be implemented 
at the regional level to prevent quantities of conventional weapons capable of 
destabilizing a region from being stockpiled without any preventive control. 

Regional registers would not only ensure increased transparency, but would 
also assist in the creation and functioning of a world register. Bulgaria 
reaffirms its commitment to the implementation of resolution 46/36 L, 
"Transparency in armaments." 

The reform of the United Nations cannot take place without strengthening 
confidence among States. Continuation of the disarmament process is 
absolutely necessary if the new climate in the world is to be maintained. We 
pay a tribute to Presidents George Bush and Boris Yeltsin for having taken 
courageous steps to reduce offensive nuclear weapons and to diminish the risk 
of a nuclear holocaust. We hope that they will continue their efforts and 
carry this process to its completion. 
Encouraged by the success achieved in nuclear disarmament and knowing 
that regional conflicts are still raging, we feel that it is time to take a 
decisive step to resolve the problem of the non-proliferation of weapons of 
mass destruction. As a State party to the non-proliferation Treaty, Bulgaria 
knows its value and supports the efforts to make it universal. We are in 
favour of having it continue in force indefinitely after 1995. 
We participated in the drafting of the Convention on chemical weapons 
which we expect to see adopted at this session. From this lofty rostrum I 
should like to confirm Bulgaria's will to be among the first countries to sign 
the Convention and to work for its entry into force as quickly as possible. 
In putting forth efforts to prevent world war, we must not forget that 
regional wars are raging. Whether we speak about Iraq, Somalia, on Bosnia and 
Herzegovina, the malady is universal, even if solutions can only be individual. 
Since the beginning of the Yugoslav crisis, Bulgaria has adopted a 
position aimed at preventing the conflict from spreading and at cooperating 
with the international community in efforts to find a political solution to 
the conflict. We participated in the London Conference, which stimulated 
international efforts by launching a process of negotiations under the 
 
auspices of the United Nations and the European Community. Bulgaria firmly 
supports the principles drafted by the Conference because we feel that they 
are the basis for a lasting and comprehensive solution to the conflict. 
Bulgaria has recognized all of the Republics which, in accordance with 
constitutional procedures, have clearly expressed their desire to become 
sovereign States. That makes it possible to bring all the parties of the 
former Federation together round a negotiating table but if one or two of 
them were to be absent, it would be impossible to do so. We have therefore 
recognized the existing international borders, showing clearly that we are not 
getting ready to take advantage of our neighbour's difficulties for 
nationalist purposes. 
At this time it is extremely important to contain the conflict and to 
prevent its spread. The Bulgarian Government has decided to continue to work 
together with the international community in carrying out the decisions of the 
London Conference and of the Security Council. 
An additional but effective way is to deploy international observer 
missions. Since the end of last year, the Bulgarian Government has declared 
several times that it was ready to accept such a mission on its territory. We 
support the decision taken by the Conference on Security and Cooperation in 
Europe (CSCE) to send missions to the neighbouring countries of Serbia and 
Montenegro and we pay a tribute to the mission of the European Community which 
is in Bulgaria. 
I should like to recall that we invited another special mission of the 
European Community and of the CSCE to lend assistance to our authorities in 

the implementation of Security Council resolutions imposing economic sanctions 
and the embargo on imports of weapons into the former Yugoslavia. 
And while we are speaking of sanctions, I should like to draw the 
Assembly's attention to the fact that they also affect the countries which 
apply them. Whether we talk about the case of Iraq, Libya or the former 
Yugoslavia, a large number of Bulgarian enterprises have been seriously 
affected and our entire economy has suffered serious losses. If we wish to 
punish only the guilty party, it would be only fair to consider setting up a 
compensation programme for the non-guilty party. 
Bulgaria will continue its efforts to organize a conference to reaffirm 
the applicability in the Balkans of the principles of the CSCE. The Bulgarian 
initiative for a Balkan forum is a concrete example of the general principles 
of the Helsinki Final Act, as applied to the actual conditions in the 
Balkans. In this context the setting up and carrying out of a special 
programme for the economic recovery of the Balkan States, a kind of "Marshall 
Plan", is of prime importance. 
Bulgaria is working to establish relations with neighbouring States on a 
stable legal basis. We have concluded treaties of friendship, cooperation and 
good-neighbourliness with Greece, Turkey and Romania, and we are now in the 
process of signing such a treaty with Albania, Slovenia and Croatia. We wish 
to live in peace and a state of good-neighbourliness with all the peoples in 
our region, including the Serbian and Montenegrin peoples with whom we have 
long historic ties. We hope that, as soon as possible, they will once again 
find their place in this Hall. That would be the best sign that the problems 
have already been resolved. 

The death of thousands of people and the suffering of millions of 
others, especially women, children and the elderly, the huge flows of 
refugees, and the barbaric practice of ethnic cleansing must not be 
forgotten. These flagrant violations of humanitarian international law have 
eloquently shown the overriding need to create an international penal court 
which would have the competence to judge individuals who commit crimes against 
peace and humanity. Perhaps it would be appropriate to analyse the 
possibilities of using for these purposes one of the permanent courts already 
in existence the International Court of Justice or the European Court of 
Human Rights. In any case, this requires discussion and Bulgaria favours 
continuing the work of the International Law Commission on drawing up the 
draft statute for such a court. 
We think that after the cold war it is imperative to strengthen the role 
of international law in international relations. This is necessary, in our 
view, because the bipolar structure of international relations has disappeared 
and therefore it is necessary to replace it with clear, precise, legal rules 
which are also universally recognized. On that basis, we should, in our 
opinion, promote above all, the strict implementation of the provisions of the 
Charter and strengthen the role of the United Nations in international 
affairs. 
Bulgaria energetically supports all actions and measures which have been 
laid down in the biennial programme for the United Nations Decade of 
International Law. We are convinced that the most important part of the 
programme is the part dealing with ways and means to bring about the peaceful 
settlement of international disputes. In this context, I should like to 
inform representatives that on 23 June 1992 the Bulgarian Government deposited 

with the Secretary-General a Declaration of Acceptance of the binding 
jurisdiction of the International Court of Justice. Furthermore, on that same 
day we withdrew our reservations on the jurisdictional provisions of a number 
of international conventions, such as the International Convention on the 
Elimination of All Forms of Racial Discrimation, the International Convention 
against the Taking of Hostages, and others. I should like to extend the 
Bulgarian delegation's support for the recommendation of the Secretary-General 
contained in paragraph 38 of his report "An Agenda for Peace", namely that the 
General Assembly could, pursuant to Article 96, paragraph 2, of the Charter, 
authorize the Secretary-General to take advantage of the advisory competence 
of the International Court of Justice. Such a possibility would considerably 
strengthen the effectiveness of the work of the Secretary- General. 
I began my statement with some thoughts about the role of man as the 
only being capable of using reason and of original thought. Honour and 
dignity are inherent in each human being, and history shows us that all 
conflicts are more or less linked to violations of human rights. Our 
Organization has created very good standards in this field and emphasis must 
now be placed on improving the machinery for monitoring and implementing 
existing standards. 

The crises that have followed the disintegration of multinational 
federations have demonstrated the importance of the problems of ethnic and 
religious minorities within the overall framework of human rights protection. 
In this context, my country is deeply concerned over the fate of the Bulgarian 
minority in Serbia. Although it is not directly affected by the war, this 
population has a justified feeling of insecurity with regard to its future and 
identity, and should not be forgotten by the international community. 
Democratic Bulgaria has succeeded in finding an original and effective 
approach to solving these problems. The Bulgarian Turks have their 
representatives in the national parliament, and bear their share of the 
responsibility for the future of our country. Ethnic tolerance is a 
characteristic trait of the Bulgarian people; one of the most telling example 
is the way the Jews in Bulgaria were rescued during the Second World War. 
The words "war" and "peace" have been intermingled in my speech, as they 
are, moreover, in real life. But it is clear that peace will win out in the 
end, because it is in peace that man shows himself to be reasonable and 
creative. Those who preach peace still remain among us; those who cry 
violence are not. That is why, in Bulgaria, we have said a last farewell to 
communism and sided with the nations that are united in their way of thinking. 